      Case 1-13-44897-ess         Doc 27     Filed 03/14/19     Entered 03/14/19 14:30:12




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                     X
 In re:                                              :
                                                     :
          FEIGE GREEN                                :           Chapter 7
                                                     :           Case No.: 1−13−44897−ess
                                Debtor.              :           Judge: Stong, Elizabeth
 SS No.: xxx-xx-6529                                 :
                                                     X

    NOTICE OF MOTION SEEKING AN ORDER PURSUANT TO 11 U.S.C. §350
 TO REOPEN CASE, FOR A CONTEMPT FINDING, FOR SANCTIONS AWARDING
 ATTORNEYS’ FEES AND COSTS, FOR A TEMPORARY RESTRAINING ORDER,
     AND FOR FURTHER RELIEF AS THIS COURT DEEMS APPROPRIATE

          PLEASE TAKE NOTICE that, upon the annexed motion of Joseph Y. Balisok, Esq.,

attorney for Feige Green (“Debtor”), the annexed exhibits, and Debtor’s affirmation in support, a

motion will be made before the Honorable Elizabeth S. Stong, Courtroom 3585, at the United

States Bankruptcy Court for the Eastern District of New York, at the Conrad B. Duberstein

Courthouse, 271-C Cadman Plaza East, Brooklyn, NY 11201, on April 23, 2019, at 9:30 a.m., for

the entry of an order (1) reopening this Chapter 7 bankruptcy case, previously closed on December

3, 2013, under 11 U.S.C. § 350(b), Bankruptcy rules 5010 and 9014, and E.D.N.Y. LBR § 5010-

1; finding Respondent Hentchy Daskalowitz, a/k/a Helen Daskalowitz and Respondent Law Office

of Jason B. Shanbaum (collectively “Respondents”) in civil contempt for willfully and knowingly

violating the discharge injunction; imposing sanctions on Respondents and awarding Debtor

compensatory and punitive damages, attorneys’ fees and costs; for a Temporary Restraining Order

enjoining the Marshal of the City of New York from enforcing the Notice of Garnishment; and

any other relief this Court deems equitable and just; or (2) for an order reopening this case to allow

Debtor to file an adversary proceeding against Respondents.




                                             Page 1 of 3
      Case 1-13-44897-ess        Doc 27     Filed 03/14/19      Entered 03/14/19 14:30:12




       Your rights may be affected. You should read these papers carefully and discuss them

with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,

you may wish to consult one.)

       If you do not want the court to enter an Order granting any of the relief herein requested,

or if you want the court to consider your views on the motion, then on or before April 16, 2019, you

or your attorney must:

   1. File with the court a written request for a hearing or, if the court requires a written
      response, an answer, explaining your position, at:

                                 United States Bankruptcy Court
                                  Eastern District of New York
                               271-C Cadman Plaza East, Ste 1595
                                  Brooklyn, New York 11201

   2. If you mail your response to the court for filing, you must mail it early enough so the
      court will receive it on or before the date stated above; You must also send a copy to:

                                    Balisok & Kaufman, PLLC
                                         251 Troy Avenue
                                       Brooklyn, NY 11213

   3. Attend the hearing scheduled to be held on April 3, 2019, at 2:00 p.m. in the United
       States Bankruptcy Court, located at 271-C Cadman Plaza East, Courtroom 3529,
       Brooklyn, New York 11201; and

   4. Take any and all other steps required to oppose a motion under local rule or court order.

   If you or your attorney do not take these steps, the court may decide that you do not oppose

the relief sought in the motion and may enter an order granting that relief.

Dated: Brooklyn, New York                     /s/ Joseph   Y Balisok
       March 8, 2019                          Joseph Y. Balisok
                                              BALISOK & KAUFMAN, PLLC
                                              251 Troy Avenue
                                              Brooklyn, NY 11213
                                              Telephone: (718) 928-9607


                                            Page 2 of 3
      Case 1-13-44897-ess      Doc 27      Filed 03/14/19   Entered 03/14/19 14:30:12




                                            Facsimile: (718) 534-9747
                                            joseph@lawbalisok.com
To:

Trustee
John S. Pereira
Pereira & Sinisi, LLP
641 Lexington Avenue
13th Floor
New York, NY 10022
(212) 758-5777
Email: pereiraesq@pereiralaw.com

U.S. Trustee
Office of the United States Trustee
Eastern District of NY (Brooklyn Office)
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014
(212) 510-0500

Respondent Daskalowitz
Hentchy Daskalowitz
c/o Law Office of Jason B Shanbaum
1204 Coney Island Ave, Ste 100
Brooklyn, NY 11230
(718) 440-4904

Counsel for Respondent Daskalowitz
Law Office of Jason B Shanbaum
1204 Coney Island Ave, Ste 100
Brooklyn, NY 11230
(718) 440-4904

Respondent Law Firm
Law Office of Jason B Shanbaum
1204 Coney Island Ave, Ste 100
Brooklyn, NY 11230
(718) 440-4904

Marshal
Martin A. Bienstock
NYC Marshal, Badge no. 75
Bayside, NY 11361
(718) 279-377


                                           Page 3 of 3
      Case 1-13-44897-ess          Doc 27     Filed 03/14/19     Entered 03/14/19 14:30:12




BALISOK & KAUFMAN, PLLC                                Hearing Date: April 23, 2019
Attorneys for the Debtor                               Hearing Time: 9:30 a.m.
251 Troy Avenue
Brooklyn, New York 11213
(718) 928-9607
Joseph Y. Balisok, Esq.

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                     X
 In re:                                              :
                                                     :            Chapter 7
           FEIGE GREEN                               :            Case No.: 1−13−44897−ess
                                                     :            Judge: Stong, Elizabeth
                                 Debtor.             :
 SS No.: xxx-xx-6529                                 :
                                                     X


  MOTION TO REOPEN CASE, FOR A CONTEMPT FINDING, FOR SANCTIONS
AWARDING ATTORNEYS’ FEES AND COSTS, FOR A TEMPORARY RESTRAINING
 ORDER, AND FOR FURTHER RELIEF AS THIS COURT DEEMS APPROPRIATE


          Joseph Y. Balisok, Esq., an attorney duly admitted to practice before the Courts of the

State of New York and United States District Court for the Eastern District of New York, hereby

affirms the following under penalty of perjury:

          1.     I am the attorney for Debtor for the instant motion, and I am fully familiar with the

facts and circumstances upon which this Affirmation is made.

          2.     I submit this motion seeking entry of an order (1) reopening this Chapter 7

bankruptcy case, previously closed on December 3, 2013, under 11 U.S.C. § 350(b), Bankruptcy

rules 5010 and 9014, and E.D.N.Y. LBR § 5010-1; finding Respondent Hentchy Daskalowitz,

a/k/a Helen Daskalowitz and Respondent Law Office of Jason B. Shanbaum (collectively

“Respondents”) in civil contempt for willfully and knowingly violating the discharge injunction;

imposing sanctions on Respondents and awarding Debtor compensatory and punitive damages,

                                             Page 1 of 11
      Case 1-13-44897-ess            Doc 27   Filed 03/14/19   Entered 03/14/19 14:30:12




attorneys’ fees and costs; for a Temporary Restraining Order enjoining the Marshal of the City of

New York from enforcing the Notice of Garnishment; and any other relief this Court deems

equitable and just; or (2) for an order reopening this case to allow Debtor to file an adversary

proceeding against Respondents.

       3.      No Prior application seeking the same or similar relief has been made.

                                      PRELIMINARY STATEMENT

       4.      This motion arises from Respondents’ malevolent and bad-faith pursuit of an

already discharged prepetition debt. Despite having both actual and constructive knowledge of

Debtor’s Chapter 7 discharge, Respondents vigorously prosecuted a state-court lawsuit seeking to

enforce an arbitration award of $150,000 against Debtor for a debt that accrued years before

Debtor’s initial Chapter 7 filing.

       5.      Respondent’s conduct is nothing short of egregious; to see this, the Court need look

no further than Respondents’ state-court submissions, which included both the notice of discharge

and admissions that essentially acknowledged that this prepetition debt was discharged.

Respondents nonetheless prosecuted the underlying state-court action from inception through

judgement.

       6.      Debtor now asks this Court to address Respondents’ disrespect for this Court and

their disregard for bankruptcy law. For the reasons more fully set forth below, Debtor respectfully

requests that this Court enter an order (1) reopening this Chapter 7 bankruptcy case, previously

closed on December 3, 2013, under 11 U.S.C. § 350(b), Bankruptcy rules 5010 and 9014, and

E.D.N.Y. LBR § 5010-1; finding Respondent Hentchy Daskalowitz, a/k/a Helen Daskalowitz and

Respondent Law Office of Jason B. Shanbaum (collectively “Respondents”) in civil contempt for

willfully and knowingly violating the discharge injunction; imposing sanctions on Respondents



                                              Page 2 of 11
      Case 1-13-44897-ess        Doc 27      Filed 03/14/19     Entered 03/14/19 14:30:12




and awarding Debtor compensatory and punitive damages, attorneys’ fees and costs; for a

Temporary Restraining Order enjoining the Marshal of the City of New York from enforcing the

Notice of Garnishment; and any other relief this Court deems equitable and just; or (2) for an order

reopening this case to allow Debtor to file an adversary proceeding against Respondents.

                                  FACTUAL BACKGROUND

       7.      Debtor filed her no-asset Chapter 7 Voluntary Petition with this Court on August

9, 2013. Exhibit A. This Court later issued an Order discharging Debtor under Chapter 7 of the

Bankruptcy Code on November 8, 2013. Exhibit B. A final decree of the Chapter 7 discharge was

entered, and the proceeding was closed on December 3, 2013. Exhibit C. As a matter of law, this

discharge operated to discharge the subject debt that accrued before the filing of the petition.

       8.      In 2003, several years before Debtor filed her bankruptcy petition, Debtor’s mother

sold certain real property to both Debtor and Respondent Daskalowitz. Exhibit D ¶ 4. The mother

later bought other property and, by power of attorney, transferred her interest in that second

property to Debtor. Id. ¶ 5. Contemporaneous with that transaction, it is alleged that Debtor,

Respondent Daskalowitz, and the mother agreed that proceeds through any later sale of the first

property would be split evenly between Debtor and Respondent Daskalowitz. Id. ¶ 7. Upon sale,

however, Debtor allegedly failed to pay Respondent Daskalowitz her share. Id. ¶ 8. Respondent’s

claim for breach of contract then accrued.

       9.      Respondent Daskalowitz, though, sat idle. It was not until January 13, 2015—over

10 years after the alleged breach of contract occurred and over one year after entry of the

bankruptcy discharge—that Respondent Daskalowitz sought to recover her alleged share of the

sale proceeds. See Exhibit E. Respondent’s choice of forum was arbitration with a Rabbinical




                                             Page 3 of 11
      Case 1-13-44897-ess        Doc 27     Filed 03/14/19     Entered 03/14/19 14:30:12




court, to which Debtor agreed. Id. ¶ 3. The Rabbinical Court, in a one-page decision, summarily

awarded Respondent Daskalowitz $150,000. Exhibit F.

       10.     Respondent Daskalowitz sought to enforce the arbitration award and retained

Respondent Law Office of Jason B. Shanbaum to that end. See Exhibit E. Respondents filed a

state-court petition seeking to enforce this award on November 29, 2015. Id. Motion practice lasted

several months, and on August 25, 2016, the Supreme Court granted Respondent Daskalowitz her

requested relief and ordered Debtor to pay the $150,000 award. See Exhibit G. Judgment was

entered against Debtor on September 7, 2016. Id.

       11.     On or about February 13, 2019, Debtor received a Notice of Garnishment from

Martin A. Bienstock, a New York City Marshal. Exhibit L. This notice threatens garnishment of

sums lawfully due to Debtor “from whom [Debtor is] receiving or will receive money . . . .” Id.

The notice further demands a total sum of $212,376.46, which includes the judgment amount,

marshal fees, poundage expense, and interest charges. Id. The notice finally warns that interest

will be calculated daily. Id. This motion followed.

                                          LEGAL ARGUMENT

A. This Court Should Reopen this Bankruptcy Case

       12.     Under the Bankruptcy Code, “[a] case may be reopened in the court in which such

case was closed to administer assets, to accord relief to the debtor, or for other cause.” 11 U.S.C.

§ 350(b). The decision to reopen a bankruptcy case rests left to the bankruptcy court’s discretion.

State Bank of India v. Chalasani, 92 F.3d 1300, 1307 (2d Cir. 1996) (internal citations omitted).

The party seeking to reopen the case bears the burden to show cause exists. See In re Easley–

Brooks, 487 B.R. 400, 406 (Bankr. S.D.N.Y. 2013) (internal citations omitted).




                                            Page 4 of 11
      Case 1-13-44897-ess         Doc 27     Filed 03/14/19     Entered 03/14/19 14:30:12




       13.     “‘A motion to reopen should be liberally granted and ought not be used to force the

debtor to prove her case twice, once to reopen the case and later at the hearing on the merits.’” In

re Covelli, 550 B.R. 256, 263 (Bankr. S.D.N.Y. 2016) (quoting In re Potes, 336 B.R. 731, 732

(Bankr. E.D. Va. 2005)).

       14.     Here, Debtor moves to reopen this case to impose sanctions on Respondent for an

outright violation of the discharge injunction and obtain an order avoiding a lien. It is well settled

that “a motion to impose sanctions for violation of the discharge injunction is an appropriate

purpose to reopen a bankruptcy case.” In re Covelli, 550 B.R. at 263 (citing In re McKenzie–

Gilyard, 388 B.R. 474, 478 (Bankr. E.D.N.Y. 2007)).

B. Respondents Willfully Violated the Discharge Injunction and Are Now in Contempt

       15.     A discharge injunction furthers one of the primary purposes of the Bankruptcy

Code—namely, giving the debtor a chance for a financial fresh start unburdened by efforts to

collect debts no longer owed. See Green v. Welsh, 956 F.2d 30, 33 (2d Cir. 1992) (citing In re Jet

Florida Systems, Inc., 883 F.2d 970, 972 (11th Cir. 1989)); In re Nicholas, 457 B.R. 202, 224

(Bankr. E.D.N.Y. 2014). While section 524 is silent on this issue, section 105 of the Bankruptcy

Code gives courts broad authority to enforce discharge injunctions by holding willful violators in

contempt. See In re Nassako, 405 B.R. 515 (Bankr. S.D.N.Y. 2009) (internal citations omitted); In

re Szenes, 515 B.R. 1, 6 (Bankr. E.D.N.Y. 2014); In re Nicholas 457 B.R. 202, 225 (Bankr.

E.D.N.Y. 2014).

       16.     A civil-contempt finding requires a two-part inquiry: “(1) did the party know of the

lawful order of the court, and (2) did the defendant comply with it.” Nicholas, 457 B.R. at 225;

McKenzie–Gilyard, 388 B.R. at 481 (internal citation omitted). Moreover, a violation of the

discharge injunction is willful where “the creditor (1) knew that the discharge had issued, and (2)



                                            Page 5 of 11
      Case 1-13-44897-ess         Doc 27     Filed 03/14/19     Entered 03/14/19 14:30:12




intended the actions which violated the discharge injunction.” In re DiGeronimo, 354 B.R. 625,

642 (Bankr. E.D.N.Y. 2006); see also 4 Collier on Bankruptcy P 524.02(2)(c) (willfulness is

evident where the “creditor knows the discharge has been entered and intends the actions which

violated the discharge injunction.”).

       17.     Here, the state-court papers themselves provide clear and convincing evidence that

Respondents willfully and knowingly violated the discharge injunction. First, the state-court

petition references only the arbitration award, conspicuously omitting any facts concerning the

underlying transaction. See Exhibit E. But the affirmation in support of an order to show cause,

filed just days after the petition, plainly acknowledged that Debtor was insolvent (Exhibit H ¶ 4),

which means that Respondents had, at the least, constructive notice that Debtor was bankrupt.

       18.     If Respondents indeed lacked knowledge of the discharge at the time of filing the

petition, they certainly learned of it shortly thereafter. After all, Debtor’s opposition to the order

to show cause plainly attached the Notice of Discharge. Exhibit I. Respondents too included the

Notice of Discharge in their reply papers. Exhibit J. Respondents nonetheless litigated the state-

court action without regard for the protection afforded to Debtor under the bankruptcy laws.

       19.     Moreover, should Respondents contend that they never intended to violate the

bankruptcy discharge, such an argument would offer them no safe harbor. Willfulness simply

requires a showing that the creditor intended the actions that violated the discharge injunction; it

does not require specific intent. DiGeronimo, 354 B.R. at 642. As one court put it, a party is in

willful violation of the injunction where it “knowingly go[es] forward with collection activity . . .

knowing or having reason to know that the debtor was in bankruptcy and has received a discharge.”

In re Ramos, Case No. 10–23019(RDD), 2013 WL 5461859, at *2 (Bankr. S.D.N.Y. Oct. 1, 2013).




                                            Page 6 of 11
      Case 1-13-44897-ess        Doc 27     Filed 03/14/19      Entered 03/14/19 14:30:12




       20.      Accordingly, Respondents are in civil contempt because they (1) knew of the

discharge injunction and (2) willfully ignored it anyway by pursuing the state-court case.

C. This Court Should Impose Sanctions for Respondents’ Civil Contempt

       21.      Sanctions for civil contempt may be imposed both to “coerce future compliance”

with a court order and to “compensate for any harm that previously resulted” from the

noncompliance. Chief. Exec. Officers Clubs, Inc. 359 B.R. 527, 534 (Bankr. S.D.N.Y. 2007)

(citing New York State Nat'l Org. for Women v. Terry, 159 F.3d 86, 93 (2d Cir. 1998). Courts must

consider “the nature of the harm and the probable effect of alternative sanctions” when assessing

imposition of sanctions. Id. at 536 (citing EEOC v. Local 28, Sheet Metal Workers, 247 F.3d 333,

336 (2d Cir. 2001)).

       22.      Various forms of damages are available for civil contempt, including: attorneys’

fees; litigation costs; travel expenses; other actual losses, like wages or business income; punitive

damages; and even emotional distress damages. See In re American Medical Utilization

Management Corp., 494 B.R. 626, 636–38 (Bankr. E.D.N.Y. 2013) (awarding costs and fees as a

contempt sanction); In re Russell, 378 B.R. 735, 743–44 (Bankr. E.D.N.Y. 2007) (noting that

compensatory damages and attorney's fees may be awarded as a contempt sanction for violation

of the discharge injunction); In re Perviz, 302 B.R. 357, 369 (Bankr. N.D. Ohio 2003) (awarding

$8,000 in punitive damages for willful violation of discharge injunction were there was “some sort

of nefarious or otherwise malevolent conduct” that demonstrates a “complete and utter disrespect

for the bankruptcy laws.”).

             1. Debtor has incurred a loss in light of enforcement of a state-court judgement of
                $150,000 for a debt already discharged through bankruptcy.

       23.      The record before this Court demonstrates that Debtor is about to incur a $150,000

loss from the state-court judgement. Respondent is currently pursuing enforcement of this


                                            Page 7 of 11
      Case 1-13-44897-ess           Doc 27     Filed 03/14/19      Entered 03/14/19 14:30:12




judgment through the New York City Marshal. Accordingly, should the New York City actually

recover this sum—which seems likely given the Respondent’s persistent prosecution of the state-

court case and the New York Supreme Court’s failure to credit the discharge—Debtor asks this

Court to award her $150,000 in compensatory damages for an out-of-pocket loss.

               2. Debtor has incurred and should recover reasonable attorneys’ fees.

         24.      Courts routinely award attorneys’ fees when a party willfully disobeys a court

order. Szenes, 515 B.R. at 7; Nicholas, 457 B.R. at 225; Nassoko, 405 B.R. at 520. An award of

attorneys' fees is also appropriate where an offending party also acted in bad faith or in a vexatious

or oppressive manner. Watkins v. Guardian Loan Co. of Massapequa, Inc., 240 B.R. 668, 678

(Bankr. E.D.N.Y. 1999); Russell v. Chase Bank USA, NA, 378 B.R. 735, 743–44 (Bankr. E.D.N.Y.

2007).

         25.      Debtor incurred attorney’s fees as a result of Respondents’ actions by (1) defending

herself in the state-court case; (2) having this bankruptcy case reopened; and (3) filing (and, should

Respondents appear in this case, arguing) the instant motion. Accordingly, this Court should award

Debtor reasonable attorneys’ fees and costs of at least $25,000.

               3. Debtor is entitled to punitive damages.

         26.      Where a clear violation of the discharge injunction has been found, the court may

also impose a punitive civil contempt sanction. See Szenes, 515 B.R. at 8 (imposing attorney’s fees

and a punitive sanction for a bank which not only violated the discharge injunction by sending a

letter after it received notice of the discharge order but continued to violate the discharge injunction

by sending another letter after it received a letter from debtor's counsel notifying it of its violation);

Nicholas, 457 B.R. at 227 (assessing a $5,000 punitive sanction against a pro-se litigant who

violated the discharge injunction by making payment demands and pursuing state court litigation



                                              Page 8 of 11
       Case 1-13-44897-ess       Doc 27     Filed 03/14/19        Entered 03/14/19 14:30:12




on discharged claims); Covelli, 550 B.R. at 270–71 (awarding punitive damages for pursuing a

state-court proceeding in violation of a discharge injunction).

        27.    Courts have found such damages appropriate “to coerce the defendant into

compliance with the court's order, and to compensate the complainant for losses sustained.”

Torres, 367 B.R. at 490. While a mere showing that the actions were deliberate is insufficient for

punitive damages, this is not the case before this Court. Instead, punitive damages are indeed

appropriate here because Respondents’ vigorous prosecution of the state-court lawsuit was both

“malevolent” and in “clear disregard and disrespect of the bankruptcy laws.” Szenes, 515 B.R. at

7–8; Nicholas, 457 B.R. at 227; Watkins, 240 B.R. at 680.

        28.    Respondents’ initially attempted to conceal the fact that the underlying transaction

forming the basis of the state-court lawsuit occurred years before the bankruptcy discharged. The

Respondents, as noted, had at least constructive knowledge of the discharge before filing the state-

court petition. At any rate, they certainly obtained a copy of the Notice of Discharge shortly after

suing Debtor. Moreover, Respondents admittedly knew that they were violating federal bankruptcy

law, as is evidenced by Respondents’ acknowledgment that they were pursuing the state-court case

because “the Second Circuit and the New York State Court of Appeals are both split” on the issue

of recovering an unnoticed prepetition debt following a no-asset bankruptcy discharge. Exhibit K

¶ 6.

        29.    Finally, Respondents were in full control of the state-court lawsuit and could have

discontinued it at any time. Instead, they chose to strongly oppose Debtor’s motions and request

relief from the Supreme Court. Given Respondents’ overwhelming opportunities to cease the

collection efforts—especially after knowing that the debt was already discharged—is nothing short

of malevolent conduct in extreme disregard for this Court’s order and the Bankruptcy Code.



                                            Page 9 of 11
      Case 1-13-44897-ess        Doc 27      Filed 03/14/19     Entered 03/14/19 14:30:12




D. This Court Should Issue a Temporary Restraining Order Enjoining the NYC Marshal
   from Enforcing the Notice of Garnishment

       30.     The Rules allow this Court, through Rule 7065 of the Federal Bankruptcy Rules of

Procedure, to impose a Temporary Retraining Order (“TRO”) pursuant to Rule 65(b) of the Federal

Rules of Civil Procedure.

       31.     It is well-settled that TRO’s serve to maintain the status quo. See, e.g., In re Atlas

Fin. Mortg., Inc., No. 13-32683-BJH-7, 2014 WL 172283, at *3 (Bankr. N.D. Tex. Jan. 14, 2014).

Presently, the New York City Marshal is threatening to disrupt this status quo—that is, he stands

ready to disturb the longstanding discharge—by enforcing the Notice of Garnishment pursuant to

the state-court judgement against Debtor.

       32.     Debtor will be irreparably harmed absent issuance of this TRO. Without anything

to stop the Marshal from enforcing the Notice of Garnishment, Debtor stands to lose any and all

income she duly and lawfully receives from the present until the outstanding obligation is satisfied.

       33.     Given that, upon these moving paper, Debtor has established her right to relief from

this Court, the Court should not allow the Marshal to enforce this TRO.

       WHEREFORE, For the foregoing reasons, Debtor respectfully asks this Court for an Order

(1) reopening this Chapter 7 bankruptcy case; finding Respondents in civil contempt for violating

the discharge injunction, imposing sanctions on Respondents and award Debtor compensatory and

punitive damages, attorneys’ fees and costs; for a Temporary restraining Order enjoining the

Marshal of the City of New York from enforcing the Notice of Garnishment; and any other relief

this Court deems equitable and just; or (2) for an order reopening this case to allow Debtor to file

an adversary proceeding against Respondents.

Dated: Brooklyn, New York
       March 8, 2019                          /s/ Joseph Y. Balisok
                                                      Joseph Y. Balisok, Esq.

                                            Page 10 of 11
Case 1-13-44897-ess   Doc 27    Filed 03/14/19   Entered 03/14/19 14:30:12




                                         BALISOK & KAUFMAN PLLC
                                         251 Troy Avenue
                                         Brooklyn, New York 11213
                                         Phone: (718) 928-9607
                                         Fax: (718) 534-9747
                                         Email: joseph@lawbalisok.com




                               Page 11 of 11
      Case 1-13-44897-ess          Doc 27    Filed 03/14/19     Entered 03/14/19 14:30:12




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                     X
 In re:                                              :
                                                     :           Chapter 7
           FEIGE GREEN                               :           Case No.: 1−13−44897−ess
                                                     :           Judge: Stong, Elizabeth
                                 Debtor.             :
 SS No.: xxx-xx-6529                                 :
                                                     X


                               AFFIRMATION OF FEIGE GREEN

STATE OF NEW YORK               )
                                ) ss: Brooklyn
COUNTY OF KINGS                 )

          Feige Green, being of full age, on her affirmation, deposes and says:

          1.     I am the Debtor in the above-caption proceeding, and I am fully familiar with the

facts and circumstances upon which this Affirmation is made.

          2.     I submit this affirmation in support of my motion seeking entry of an order (1)

reopening this Chapter 7 bankruptcy case, previously closed on December 3, 2013, under 11

U.S.C. § 350(b), Bankruptcy rules 5010 and 9014, and E.D.N.Y. LBR § 5010-1; finding

Respondent Hentchy Daskalowitz, a/k/a Helen Daskalowitz and Respondent Law Office of Jason

B. Shanbaum (collectively “Respondents”) in civil contempt for willfully and knowingly violating

the discharge injunction; imposing sanctions on Respondents and awarding Debtor compensatory

and punitive damages, attorneys’ fees and costs; for a Temporary Restraining Order enjoining the

Marshal of the City of New York from enforcing the Notice of Garnishment; and any other relief

this Court deems equitable and just; or (2) for an order reopening this case to allow me to file an

adversary proceeding against Respondents.

          3.     No Prior application seeking the same or similar relief has been made.
      Case 1-13-44897-ess        Doc 27     Filed 03/14/19    Entered 03/14/19 14:30:12




        4.     This motion arises from Respondents’ malevolent and bad-faith pursuit of an

already discharged prepetition debt. Despite having both actual and constructive knowledge of my

Chapter 7 discharge, Respondents vigorously prosecuted a state-court lawsuit seeking to enforce

an arbitration award of $150,000 against me for a debt that accrued years before my initial Chapter

7 filing.

        5.     Respondent’s conduct is nothing short of egregious; to see this, the Court need look

no further than Respondents’ state-court submissions, which included both the notice of discharge

and admissions that essentially acknowledged that this prepetition debt was discharged.

Respondents nonetheless prosecuted the underlying state-court action from inception through

judgement.

        6.     I filed a no-asset Chapter 7 Voluntary Petition with this Court on August 9, 2013.

This Court later issued an Order discharging my debt obligations under Chapter 7 of the

Bankruptcy Code on November 8, 2013. A final decree of the Chapter 7 discharge was entered,

and the proceeding was closed on December 3, 2013.

        7.     In 2003, several years before I filed a bankruptcy petition, my mother sold certain

real property to both me and Respondent Daskalowitz. My mother later bought other property and,

by power of attorney, transferred her interest in that second property to me allegedly with the

understanding that proceeds through any later sale of the first property would be split evenly

between me and Respondent Daskalowitz. Respondent did not receive any proceeds from this sale.

        8.     It was not until January 13, 2015—over 10 years after the alleged breach of contract

occurred and over one year after entry of the bankruptcy discharge—that Respondent Daskalowitz

sought to recover her alleged share of the sale proceeds. Respondent’s choice of forum was

arbitration with a Rabbinical court, to which I, as an observant Jew bound to Jewish law,
      Case 1-13-44897-ess        Doc 27      Filed 03/14/19     Entered 03/14/19 14:30:12




compulsorily agreed. The Rabbinical Court, in a one-page decision, summarily awarded

Respondent Daskalowitz $150,000.

       9.      Respondent Daskalowitz sought to enforce the arbitration award and retained

Respondent Law Office of Jason B. Shanbaum to that end. Respondents filed a state-court petition

seeking to enforce this award on November 29, 2015. Motion practice lasted several months, and

on August 25, 2016, the Supreme Court granted Respondent Daskalowitz her requested relief and

ordered me to pay the $150,000 award. Judgment was entered against me on September 7, 2016.

       10.     On or about February 13, 2019, I received a Notice of Garnishment from Martin A.

Bienstock, a New York City Marshal. Exhibit L. This notice threatens garnishment of sums

lawfully due to me “from whom [I am] receiving or will receive money . . . .” The notice further

demands a total sum of $212,376.46, which includes the judgment amount, marshal fees, poundage

expense, and interest charges. The notice finally warns that interest will be calculated daily. This

motion followed.




                                              /s/ Feige Green
                                              Feige Green
SUBSCRIBED and AFFIRMED to
before me this 7th day of March, 2019

                                /s/ Joseph   Y. Balisok
                                          Joseph Y. Balisok
                                  Notary Public – State of New York
                                         No. 02BA6225166
                                      Qualified in Kings County
                                 My Commission Expires July 19, 2022
      Case 1-13-44897-ess         Doc 27    Filed 03/14/19    Entered 03/14/19 14:30:12




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                     X
 In re:                                              :
                                                     :         Chapter 7
           FEIGE GREEN                               :         Case No.: 1−13−44897−ess
                                                     :         Judge: Stong, Elizabeth
                                Debtor.              :
 SS No.: xxx-xx-6529                                 :         ORDER GRANTING
                                                     X         DEBTOR’S MOTION


          The Court, having reviewed the movant’s Motion to Reopen and for other relief, and any

related responses and objections, it is hereby

          ORDERED that:

              That part of the Motion to Reopen is GRANTED. The Case is reopened;

              That part of the Motion to find Respondent’s in civil contempt is GRANTED;

              That part of the Motion to hold Respondents liable for Sanctions for willful and

                 knowing violation of the discharge injunction is GRANTED;

              That part of the Motion awarding Debtor compensatory and punitive damages,

                 including an award of attorneys’ fees and costs is GRANTED.

              That part of the Motion for a Temporary Restraining Order enjoying the Marshal

                 of the City of New York from enforcing the Notice of Garnishment is GRANTED.

              Any additional relief:_________________________________________________

                 ______________________________________________________is GRANTED.

Dated: Brooklyn, New York
       March 7, 2019                             /s/________
                                                       HONORABLE ELIZABETH L. STONG
                                                       United States Bankruptcy Judge
      Case 1-13-44897-ess          Doc 27     Filed 03/14/19     Entered 03/14/19 14:30:12




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                     X
 In re:                                              :
                                                     :
           FEIGE GREEN                               :            Chapter 7
                                                     :            Case No.: 1−13−44897−ess
                                 Debtor.             :            Judge: Stong, Elizabeth
 SS No.: xxx-xx-6529                                 :
                                                     X            CERTIFICATE OF SERVICE

STATE OF NEW YORK               )
                                ) ss: Brooklyn
COUNTY OF KINGS                 )

          I, Joseph Y. Balisok, hereby declare, under penalty of perjury under the laws of the United

States of America, and pursuant to 28 U.S.C. § 1746, that on March 14, 2019, I caused to be served

a copy of 1) Notice of Motion to Reopen and for other Relief, 2) Motion to Reopen and for other

Relief, 3) an Affirmation in Support of Motion, 4) a proposed Order Granting the Motion, and 4)

all exhibits related to the above motion, by regular mail upon each of the parties listed on the

“service-list” below by depositing true copies of same in sealed envelopes, with postage pre-paid

thereon, in an official depository of the United States Postal Service within the Borough of

Brooklyn, City and State of New York.

Dated: Brooklyn, New York
       March 14, 2019                                  /s/ Joseph Y. Balisok
                                                       Joseph Y. Balisok, Esq.
                                                       BALISOK & KAUFMAN PLLC
                                                       251 Troy Avenue
                                                       Brooklyn, New York 11213
                                                       Phone: (718) 928-9607
                                                       Fax: (718) 534-9747
                                                       Email: Joseph@lawbalisok.com
     Case 1-13-44897-ess       Doc 27      Filed 03/14/19   Entered 03/14/19 14:30:12




                                      SERVICE LIST

Trustee
John S. Pereira
Pereira & Sinisi, LLP
641 Lexington Avenue
13th Floor
New York, NY 10022
(212) 758-5777
Email: pereiraesq@pereiralaw.com

U.S. Trustee
Office of the United States Trustee
Eastern District of NY (Brooklyn Office)
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014
(212) 510-0500

Respondent Daskalowitz
Hentchy Daskalowitz
c/o Law Office of Jason B Shanbaum
1204 Coney Island Ave, Ste 100
Brooklyn, NY 11230
(718) 440-4904

Counsel for Respondent Daskalowitz
Law Office of Jason B Shanbaum
1204 Coney Island Ave, Ste 100
Brooklyn, NY 11230
(718) 440-4904

Respondent Law Firm
Law Office of Jason B Shanbaum
1204 Coney Island Ave, Ste 100
Brooklyn, NY 11230
(718) 440-4904

Marshal
Martin A. Bienstock
NYC Marshal, Badge no. 75
Bayside, NY 11361
(718) 279-3774
